UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
CENTRO DE LA COMUNIDAD HISPANA
DE LOCUST VALLEY; and THE
WORKPLACE PROJECT,                                          ORDER ADOPTING REPORT
                                                            AND RECOMMENDATION
                          Plaintiffs,                          10-CV-2262 (DRH)
        -against-

TOWN OF OYSTER BAY; JOHN
VENDITTO, Town Supervisor of the Town
of Oyster Bay,
                           Defendants.
--------------------------------------------------------X



        Presently before the Court is the Report and Recommendation of Magistrate

Judge Anne Y. Shields, dated June 18, 2019, recommending that Plaintiffs’ motion

for attorney’s fees and cost be granted to the extent that Plaintiffs be awarded

$1,482,248.00 in attorney’s fees and $23,558.00 in costs for a total monetary award

of $1,505,806.00. More than fourteen (14) days have passed since service of the

Report and Recommendation and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has

reviewed the Report and Recommendation for clear error, and finding none, now

concurs in both its reasoning and its result. Accordingly, the Court adopts the June

18, 2019 Report and Recommendation of Judge Shields as if set forth herein.

Accordingly,

        IT IS HEREBY ORDERED that Plaintiffs’ motion for attorneys’ fees is

granted to the extent that Plaintiffs are awarded $1,482,248.00 in attorney’s fees
and $23,558.00 in costs for a total monetary award of $1,505,806.00.

Dated: Central Islip, New York
       July 3, 2019                          /s/ Denis R. Hurley
                                             Denis R. Hurley
                                             United States District Judge




                                         2
